OFFICE   OF THE   ATTORNEY       GENERAL        OF TEXAS
                            AUSTIN
GROVER
     SELLERS
*TTORNEY
      GENERAL


Eoaorablo 1. t. rrrdlau      ~ommi88lm.r
Lltbdook  88altur   Qarri*blos    o? Tuu
2002*. T. l~oarr      Bullblrq
tort jrorm 2,'fbra8
Dbar yr. iwralawr




                                        4 5, I c llr b 0t.a
                                                          l       1ott.r
                                         Shqqmd,       l  clopy
                                                              of
                                         I u thla moralng l8
                                       Mr. Bhoppmrb,abte6 Yuao 14,
                                   Otbr 1,     UolO8ea.           Att*ohb6
                         0rri00   or    th0 Att0rn0y      mi0nz       08   0t
                         , 1935.




       p r letd,la lrrplsg out the parpomu rhlrh w8od the
       Logl~&torcr to uka the lupplaatal   lpproprlatton.
       Tit* aaooe8rilyror,sobh lpproprlatfon10 *et out in
       mylmttor to Mr. Smppud.
Eoaorablo    L.   f.   fludlm,   p-o       2



         *I think the lnp p lua alppraprlatioa
                                    $ a l       lo Ml0
     ouo    6fiSuent fro* the lubbjoot mttor la MO
             lo
     0phi011or au10 17 1935, 16 thti th0 rmr wro-
     prldd      br the Logkatun                whloh thr oplmlon  of
     /uno    17 1935 wm b0n0iab&g,                wal ma40 br the  k(lOl8-
     turo to’tae dliirnnt            aamrtmntr          OS the atat8 Dopart-
     wnt or Xbwatloa.            In’tkat       iuhnoo      the aaoy   that




                   lorroet lip m# Noa of the lav, tbos it
                 tkt tL8z-olo 8~ma,Alrorrtloa 3het 8oulA
     b 0u~~~:th r o ~~i~ 1 8       th 0l~00bi8~00rtk0
     #10,ooo.00.  Ia othu  word@   ii we rut to-biro am
     to larry out the purporoao# 8h8t lpamprlatlou, aa4
     &a8 to pay aon lalory than pro+lbodror la WI*




           *baotimr rbuoa rhiob prom#r m to tblnk the
      eplnlon lr aot lpplloableIO tbatwo y  bo toroe
      to b y 6M a eJ luewh u o r,o u tla in
                                         b ,a mnnu no t
      prov era ror Is b&o gumnl  qqmoprlatloa.
                                                                ,:




kkmorablo      L.     J.    i#brUaw,          pagr    3


               “AbbitiOMl -plOyWb* COEpUWt
                                         1~.                                           -         -S
     'odditlealomjile70,o
                       6th.rthan th#r for61ti
      r p dr k001 l0pproprle8Loao
                     ry         hor0tire18ka ma,
      lo      ~oaplo~od           and lro to bo pala             out of ooatircrt
      appmprletioru,                    lwh l
                                            mplo~bbr mhdl WC k H                                         I
      l-or           uouat tbbraahat pro~I4e4 I8 the noJo
      bp9topri0tba                •O~U~OO       r0r    lmiOr          positiw8             k     e
      heputabnt         or l~oao    ona la tho 0-t thur m M
      old&r           podtloau wf thla
                                  ’    ouahdopertaut, tbm w
      ldd~tloaol l
                 ployoo doll not be potA l w.                                                    M
      tkoa wet prwldba rot lirlb~ p0olti0a8 la                                             0mm
      40putMn~0 o~.a(qnolo8.
                           . 0's..
               Bowo         EIll        lo.   879,    tbo Aot bow                0-V.
lnaofor      ‘a0 pbrsiabat, 10 00                r01h7tr0:
                                    ,
          “Thu+              ia huobr a
                            oprlotod tkoom Jk
                             qut et tbo md
      ibourod Dollui.($10od3"i                -
      0r taO33tw ‘or t0w*t0                           8ha u~aia                  sam                 I
      oion    0r      thr    atrt6-of          htib       ror   th0    pprpor00            lr    rfcrcty
      tha rule             -an4    reguIot:onr or @ha Lireoek Starr
      aoRaIooloo~lad thb lol$ Q~moIon sb8u )r rtittrl
      to tb buu a ktod tllo lxpon4l$w ot ooldB   M
      lppmpr:mA up to'sogawlbQ X,'l9b7.

    itostook     Surltuy Oom&rioa tr lneffldo88         t8 m
      o n4lIoqubtelJ Oa r o r tk
                               M br ulua a ng  4 u lo tlolt,ur l
      tam In    porsaIabg.to,  tao.&lvooceer    88altarJr
      VUIb thOt Wid 0~ Or OU3ZiO~'-10 .Zi#@WU7    80 th &&U-s
      or uldlm,       rolea, a6 r*~ctioao umtua           4y
      . . .a
  Eonoroblb   t.    J.   WUdlm,   pa&O    4




  Umltotioa8 and ~StZiOtiOAO      aike tar UdfordtJ    md lqUalitr
  IA the aottor of lompoaaotion     paid to tha State*8 omployeoo,
  lrjmololly   IA the lomo ~oportmenb,   while0 oontror~oon8truo-
  tfw   0r the  rupplomatolapproprlatlom     lot wouldviolet0that
  lxprosood underl~tng polloyof tRo St&to.




            lothingwo b&toraidbordn lo to bo clonmtruab       08
. Mal:lw tho lp~ropriotloa    pB&er ooarltL*rotlo~  to potlng
   lo lo r leo  ltea to. the apoolflo Itom or tl~o gearal
            aor ,                                            0 pro-
   prlotionloto. Oa tbo oonbruy,    the appropriation   lo 1961
 . um *non1 la It0 purpeooandwouldootor any lppreprIoto
  huwl*hIa         thb brorb lmguuo        0r ~purpoooo 0s 8nferolna
  th ewi8     lE~    rbgao*ioar    0r    tao iitootook lmitory ocmi~~Ion.*


                                              Tour8very   truly

                                        ATraamT0mnlAL01           -'